Citation Nr: 0205665	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1991 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  

In a July 1998 decision, the Board remanded this case in 
order to determine whether or not the appellant desired a 
hearing.  In a letter from the RO to the appellant, dated in 
October 1998, the RO notified the appellant that he had been 
previously scheduled for a hearing before the local hearing 
officer on two occasions and that each time, the hearing was 
canceled at his request.  Thus, the RO requested that the 
appellant notify them and indicate whether or not he still 
wanted a hearing.  In March 1999, the appellant submitted VA 
Form 21-4138, Statement in Support of Claim.  At that time, 
he stated that he no longer desired a hearing.  

The Board notes that in a September 1999 decision, the Board 
again remanded this case for additional development.  The 
case has been returned to the Board and is ready for 
appellate review. 


FINDING OF FACT

There is no competent medical evidence of record of a nexus, 
or link, between the appellant's current psychiatric 
disability, to include schizophrenia, major affective 
disorder, chronic anxiety, and depression, and his period of 
active service.  


CONCLUSION OF LAW

A psychiatric disability, to include schizophrenia, major 
affective disorder, chronic anxiety, and depression, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West Supp. 2001).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disability.  In 
December 1967, the appellant was given a hardship discharge 
after his brother died.  Upon his discharge, he underwent a 
physical examination.  In response to the question as to 
whether the appellant had ever had or if he currently had 
depression or excessive worry, or nervous trouble of any 
sort, he responded "no."  The appellant was clinically 
evaluated as normal for psychiatric purposes.  

A medical report from the Indiana Department of Public 
Welfare, dated in December 1989, shows that at that time, the 
appellant underwent a psychiatric evaluation.  According to 
the report, the appellant stated that he had a history of 
major affective disorder and was currently under a lot of 
stress.  He indicated that he was undergoing individual 
psychotherapy and taking medication.  The diagnosis was major 
affective disorder.  

In August 1990, the RO received private medical records from 
Our Lady of Mercy Hospital, which show that the appellant was 
hospitalized from January to February 1987.  Upon admission, 
the appellant stated that he was depressed and had been under 
a lot of stress for the past six months due to family 
matters.  He indicated that he had stopped taking his 
psychiatric medication because it was causing stomach 
problems.  The examining physician noted that the appellant 
was not delusional or hallucinating, and that he had 
developed a peptic ulcer.  Upon discharge, the pertinent 
diagnosis was major affective disorder.  

In November 1990, the appellant underwent a VA examination.  
At that time, the examining physician noted that the 
appellant's claims file was not available.  The appellant 
stated that he had a history of psychiatric treatment 
including approximately five hospitalizations since 1979, 
with psychiatric symptoms of paranoid delusional thinking and 
hallucinations.  The appellant noted that his last 
hospitalization was in 1985 and that he had been attending an 
outpatient program ever since.  He reported that he took 
psychiatric medication.  Upon mental status evaluation, the 
appellant was alert and well-oriented to all spheres.  He 
spoke clearly, and his responses were coherent.  The 
appellant's affect was flat, and his mood was one of 
irritability and suspiciousness.  He denied suicidal or 
homicidal thoughts, and he admitted to auditory 
hallucination.  The appellant's thought content revealed 
paranoid thinking.  The diagnoses included the following: (1) 
schizophrenia, paranoid, and (2) alcohol and substance abuse, 
by history.   

In May 1991, the RO received outpatient treatment records 
from the VA Research Hospital in Chicago, from April 1974 to 
March 1977.  The records show that in October 1975, the 
appellant was treated after complaining of depression for a 
number of years.  The appellant stated that his depression 
had worsened recently because he had been unemployed for one 
year.  The appellant noted that he took psychiatric 
medication.  Upon mental status evaluation, there was no 
psychotic thought content, and the appellant was oriented.  
The appellant's affect was appropriate, and his mood was sad.  
He was not considered a serious suicidal or homicidal risk.  
The diagnosis was agitated depression.  

A Report of Confidential Social Security Benefit Information, 
dated in June 1991, shows that at that time, it was noted 
that the appellant's Social Security Administration (SSA) 
disability insurance benefits had stopped in July 1983 and 
that he was not currently receiving any SSA benefits.  

In January 1992, the RO received private medical records from 
Our Lady of Mercy Hospital.  The records show that the 
appellant was hospitalized from October to November 1984.  
Upon admission, the appellant stated that he had a history of 
depression, nervousness, anxiety, irritability, frustration, 
impulsiveness, and headaches.  During the appellant's 
hospitalization, he underwent psychotherapy and received 
psychiatric medication.  Upon his discharge, he was diagnosed 
with major affective disorder.   

In January 1992, the RO received private medical records from 
St. Mary's Medical Center, from June 1981 to July 1982, and 
private medical records from the Community Hospital, from 
April 1974 and from February 1989 to May 1990.  The records 
from St. Mary's Medical Center show that in June 1981, the 
appellant was diagnosed with borderline schizophrenia.  The 
records further reflect that in June 1982, it was noted that 
the appellant suffered from chronic anxiety.  The Community 
Hospital records show that in February 1989, the appellant 
was hospitalized for an unrelated disorder.  At that time, it 
was noted that he suffered from major depression and was 
under psychiatric care.  

In July 1992, the appellant underwent a VA general 
examination.  At that time, he gave a history of anxiety and 
depression since 1971.  Following the examination, the 
diagnosis was history of anxiety and depression.  

A VA psychiatric evaluation was conducted in May 1993.  At 
that time, the examining physician stated that the 
appellant's claims file was not available, but that his 
abbreviated medical record was available, including the 
psychiatric evaluation associated with the appellant's 
admission to Memorial Medical Center in February 1992.  The 
examiner noted that the appellant's diagnoses included 
recurrent depressive symptoms, with strong situational 
component and probable inadequate personality.  The appellant 
stated that he had a history of eight to ten hospitalizations 
for emotional problems.  He indicated that his first 
hospitalization took place in 1967, while he was in the 
military, at Fort Sheridan.  The appellant revealed that 
prior to his hospitalization, he was stationed in Saigon when 
he learned that his brother had died.  He noted that he was 
sent back to Fort Sheridan and discharged on the basis of 
hardship and medical problems associated with "ulcer and 
nervous breakdown."  According to the appellant, he had been 
receiving outpatient treatment for many years.  He revealed 
that he was taking medication.  

Upon mental status evaluation, the appellant was well 
oriented to dates with the help of his "time piece."  He 
flawlessly performed serial seven subtractions, and he 
reluctantly admitted that he experienced both auditory and 
visual hallucinations.  The appellant reported that he was 
suspicious of people and that he became "sweaty" when he 
left his house and attempted to go shopping with his wife.  
He noted that he was bothered by feelings of inferiority and 
guilt for not being a success.  The diagnosis was dysthymia 
and associated anxiety, panic disorder.  

In March 1994, the appellant underwent a VA examination.  At 
that time, he stated that he had a history of psychiatric 
treatment and hospitalizations since 1967, with symptoms of 
depression, anxiety, and paranoid thinking.  The appellant 
indicated that at present, he felt depressed, and 
uncomfortable and paranoid around people.  

Upon mental status evaluation, the appellant was well-
oriented as to all spheres.  He spoke clearly and slowly, and 
his answers were brief, coherent, and relevant.  The 
appellant's affect was blunted, and his mood was depressed.  
He denied hallucinations and any suicidal or homicidal 
thoughts.  The appellant's thought content revealed paranoid 
thinking, and his memory for recent and remote events was 
good.  The diagnosis was major depression with psychotic 
feature.  

In June 1994, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
he had been hospitalized for psychiatric problems on numerous 
occasions at the Lakeside VA Medical Center (VAMC) in 
Chicago.  The appellant indicated that his first 
hospitalization was in 1972, and that he was subsequently 
admitted approximately every two years through 1976 or 1977. 

In August 1994, the RO requested that the Lakeside VAMC 
submit all inpatient and outpatient treatment records from 
1972 to the present.  In September 1994, the RO received 
outpatient treatment records from the Lakeside VAMC, from 
February 1992 to September 1994.  The records show 
intermittent treatment for the appellant's psychiatric 
problems, including depression and anxiety.  

In November 1995, the RO requested that the National 
Personnel Records Center (NPRC) in St. Louis conduct a search 
for any records pertaining to the appellant's claimed 
psychiatric hospitalization in December 1967 at Fort 
Sheridan.  In December 1995, the NPRC responded that no 
records were found.  

In February 1996, the RO again requested that the NPRC 
conduct a search for any records pertaining to treatment of 
the appellant at the Fort Sheridan Hospital in December 1967.  
In March 1996, the NPRC responded that no records were found 
for "1967 Fort Sheridan."  

In September 1999, the RO received records from the SSA, 
including an SSA Administrative Law Judge decision, dated in 
July 1984.  The July 1984 decision shows that at that time, 
the SSA concluded that the appellant was entitled to 
disability benefits for his diagnosed panic disorder, with 
depression.  It was the SSA's determination that the 
appellant was entitled to a period of disability beginning in 
March 1981 through April 1983, with disability insurance 
benefits ending in June 1983, the second month following the 
month in which disability ceased.  A chronological history of 
the appellant's impairment as reviewed by an SSA 
Administrative Law Judge shows that the appellant initially 
alleged that he had first become disabled in December 1979 
due to depression, nerves, and anxiety, but that he later 
amended the alleged onset date of disability to March 1981, 
at which time he alleged he became unable to work due to his 
anxiety and depression.  The appellant had not engaged in 
substantial gainful activity since October 1979.  However, 
since April 1983, the appellant had not had any impairment or 
impairments which significantly limited his ability to 
perform basic work-related functions.  

The SSA records show that from December 1979 to January 1980, 
the appellant was hospitalized due to panic attacks.  During 
his hospitalization, he was treated with medication which 
resulted in "very substantial reduction in anxiety and panic 
attacks."  The appellant was again hospitalized in March 
1981 and upon his discharge, he was diagnosed with 
psychosomatic disease.  In April 1981, the appellant was 
hospitalized and the pertinent diagnoses were of depressive 
neurosis, with severe anxiety, and pyloric ulcer with 
duodenal deformity.  The appellant was once again 
hospitalized from April to May 1981 and upon his release, he 
was diagnosed with depressive neurosis and severe anxiety.  

According to the SSA records, in June 1981, the appellant was 
treated at South Lake Center for Mental Health for severe 
depressive neurosis.  At that time, the treating physician 
noted that in his opinion, the appellant also suffered from 
agoraphobia and episodes of binge drinking.  In August 1981, 
the appellant was hospitalized for increased suicidal risks 
and apparent alcohol-medication abuse.  In September 1981, 
the appellant underwent an SSA psychiatric evaluation.  At 
that time, he stated that he was first hospitalized in 1979, 
when his wife noted that he was extremely anxious and 
paranoid.  The appellant indicated that he was hospitalized 
for one month and subsequently remained under a physician's 
care until 1981, when he was again hospitalized with the same 
symptomatology that had precipitated the first 
hospitalization, namely agitation and paranoia.  He reported 
that he did not have any psychiatric difficulties prior to 
1979, and that he had never attempted suicide.  Following the 
evaluation, the diagnosis was psychosis marked by agitation 
and paranoia.  

The SSA records further show that the appellant was 
hospitalized from January to February 1982.  The appellant 
was admitted due to depression and alcoholism.  Upon his 
discharge, he was diagnosed with schizophrenia, 
schizoaffective type.  In June 1983, the appellant underwent 
an SSA psychiatric evaluation.  Upon mental status 
evaluation, the examiner noted that the appellant had well 
organized thoughts and that there was no evidence of 
hallucinations or delusions.  There was also no evidence of 
depression or anxiety.  The diagnosis was of an anxiety 
reaction, in good remission.  

In September 1999, the RO received outpatient treatment 
records from the Lakeside VAMC, from February 1992 to April 
1998.  The records show intermittent treatment for the 
appellant's psychiatric problems.  According to the records, 
in August 1997, the appellant reported that he was doing 
well, taking his medications, and functioning fair.  He 
denied any hallucinations, or suicidal or homicidal ideation.  
Upon mental status evaluation, the examining physician stated 
that there was no evidence of delusions and that the 
appellant was oriented times three.  The examiner stated that 
the appellant was stable on the current dose of medication.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of the 
Department of Veterans Affairs  with respect to notice and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The evidence of record 
includes the appellant's service medical records and 
outpatient treatment records from the VA Research Hospital in 
Chicago, from April 1974 to March 1977.  The record also 
includes numerous post-service private medical records, 
including records from the Community Hospital, from April 
1974 and from February 1989 to May 1990, St. Mary's Medical 
Center, from June 1981 to July 1982, and Our Lady of Mercy 
Hospital, showing that the appellant was hospitalized from 
October to November 1984, and from January to February 1987.  
In addition, the appellant underwent VA evaluations in 
November 1990, July 1992, May 1993, and March 1994.  

The Board recognizes that the appellant contends that he was 
hospitalized at the Lakeside VAMC on numerous occasions from 
1972 to 1976 or 1977.  In this regard, the Board notes that 
in August 1994, the RO requested that the Lakeside VAMC 
submit all inpatient and outpatient treatment records from 
1972 to the present.  In September 1994, the RO received 
outpatient treatment records from the Lakeside VAMC, from 
February 1992 to September 1994.  Thus, it appears that there 
are no Lakeside VAMC records pertaining to treatment for the 
appellant prior to February 1992. 

In a September 1999 decision, the Board remanded this case 
and directed the RO to request that the SSA provide a copy of 
its decision(s) awarding or denying the appellant disability 
benefits and a copy of the record upon which such decision(s) 
was (were) based.  In September 1999, the RO received records 
from the SSA, including an SSA Administrative Law Judge 
decision, dated in July 1985.

The Board recognizes that in a January 1996 letter from the 
appellant's representative at that time, Vietnam Veterans of 
America (VVA), to the RO, the VVA stated that they were aware 
that the NPRC was unable to find any records pertaining to 
treatment for the appellant at Fort Sheridan.  The VVA 
indicated that upon further discussion with the appellant, he 
stated that he had escaped from the hospital ward and had 
hitchhiked to an oasis.  According to the appellant, a short 
time later, his parents took him to the 5th Army Headquarters 
in Chicago where he was handcuffed to a cot and waited for 
someone from the Fort Sheridan hospital to come and pick him 
up.  The VVA requested that the RO investigate the 
possibility that some records could be at the St. Louis 
facility which would prove that the Military Police at the 
5th Army Headquarters did in fact have custody of the 
appellant.  The Board observes that although it appears from 
the evidence of record that in February 1996, the RO 
requested the appellant's personnel records, it does not 
appear that his personnel records have been associated with 
the claims file.  Nevertheless, the Board notes that the RO 
had requested that the NPRC conduct a search for any records 
pertaining to treatment of the appellant at Fort Sheridan in 
1967 on two separate occasions, and each time the NPRC 
responded that there were no records found.  Thus, under 
these circumstances, it is the Board's determination that a 
remand, to include a remand specifically for the appellant's 
personnel records, is not warranted.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant. 38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); See also Rose v. West, 11 Vet. App. 169, 171 (1998).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

To summarize, the appellant contends that his current 
psychiatric disability, to include schizophrenia, major 
affective disorder, chronic anxiety, and depression, had its 
onset during his period of military service or within one 
year of his discharge.  The appellant maintains that he was 
first hospitalized for psychiatric problems in 1967, while he 
was in the military, at Fort Sheridan.  The appellant 
contends that following his release from the hospital, he 
continued to suffer from and receive treatment for 
psychiatric problems.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his current 
psychiatric disability is related to service is not competent 
evidence.  

In the instant case, it is the Board's determination that the 
appellant's current psychiatric disability, to include 
schizophrenia, major affective disorder, chronic anxiety, and 
depression, was not incurred in or aggravated by service.  In 
this regard, the Board recognizes the appellant's contention 
that he was first hospitalized for psychiatric problems in 
1967 at Fort Sheridan.  However, the Board notes that there 
is no evidence in the appellant's service medical records 
showing that he was hospitalized in 1967 at Fort Sheridan.  
The Board further observes that the appellant's service 
medical records are negative for any complaints or findings 
of a psychiatric disability.  In addition, the appellant's 
discharge examination, dated in December 1967, shows that at 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had depression or 
excessive worry, or nervous trouble of any sort, he responded 
"no."  Moreover, the appellant was clinically evaluated as 
normal for psychiatric purposes.

The first medical evidence of any psychiatric problem is in 
October 1975, approximately eight years after the appellant's 
separation from the military.  At that time, the appellant 
was diagnosed with agitated depression.  The evidence of 
record shows that subsequently, the appellant continued to 
receive treatment and was hospitalized on many occasions, for 
psychiatric problems.  The pertinent diagnoses included 
schizophrenia, major affective disorder, chronic anxiety, and 
depression.  

In November 1990, the appellant underwent a VA examination.  
Following the mental status evaluation, the diagnoses 
included the following: (1) schizophrenia, paranoid, and (2) 
alcohol and substance abuse, by history.  In addition, in May 
1993, the appellant underwent another VA psychiatric 
evaluation.  Following the mental status evaluation, the 
diagnosis was dysthymia and associated anxiety, panic 
disorder.  The appellant's most recent VA evaluation was in 
March 1994.  Following the mental status evaluation, the 
diagnosis was major depression with psychotic feature.  
Moreover, outpatient treatment records from the Lakeside 
VAMC, from February 1992 to April 1998, show that in August 
1997, the appellant reported that he was doing well, taking 
his medications, and functioning fair.  Upon mental status 
evaluation, the examining physician stated that there was no 
evidence of delusions and that the appellant was oriented 
times three.  The examiner stated that the appellant was 
stable on the current dose of medication.

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau, 2 Vet. 
App. at 141, 143.  The Board notes that while the evidence of 
record shows that the appellant has a current psychiatric 
disability, to include schizophrenia, major affective 
disorder, chronic anxiety, and depression, there is no 
competent medical evidence of record that establishes a 
nexus, or link, between any currently diagnosed psychiatric 
disability and the appellant's military service.  The 
appellant has not provided any credible medical statements 
that would etiologically link his psychiatric disability with 
active duty service.  Therefore, in light of the above, the 
Board concludes that the appellant's psychiatric disability, 
to include schizophrenia, major affective disorder, chronic 
anxiety, and depression, was not incurred in or aggravated by 
service.  Accordingly, service connection for a psychiatric 
disability is denied.  


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

